Case: 14-10209      Document: 00512825605         Page: 1    Date Filed: 11/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10209
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LARRY DANE BOYKIN, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:01-CR-59-2


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Larry Dane Boykin,
Jr., in his appeal of his revocation of supervised release and resulting six-
month sentence has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Boykin has not filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10209     Document: 00512825605    Page: 2   Date Filed: 11/04/2014


                                 No. 14-10209

     During the pendency of this appeal, Boykin completed the sentence
imposed upon revocation of supervised release and was released from custody.
Because no additional term of supervised release was imposed, the instant
appeal is moot.      See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is
DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED
as unnecessary.




                                      2